Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 11 May 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport May 11th 1781
                        
                        My son is arrived the day before Yesterday, and Commodore De Barras yesternight. I have decyphered my
                            dispatches and the Commodore’s orders were not to open his, till the 15th of May, at his arrival in rhode island. But I
                            have seen enough by mine to perceive that it is indispensable that we should have a conference with your Excellency as
                            soon as possible. I wait for your answer to my first Letter, that I may know the place and the time fixed by your
                            Excellency. I have the honor to repeat that I believe, the soonest will be best. We must not hope for the Chr De La
                            Luzerne, tho’ I think it would be very usefull, but I shall bring the Chr De Chatellus. I am with respect and personal
                            attachment, Sir, your Excellency’s Most obedient Most humble servant
                        
                            le cte de rochambeau
                        
                        
                            P.S. I beg of your Excellency to forward to the Ch. de La Luzerne, with speed, the inclosed Letter.
                        
                    